             Case 7:21-cv-00073-HL Document 15 Filed 08/16/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

P.R.,

        Plaintiff,

v.                                                              Case No. 7:21-cv-73-HL

United States of America,

        Defendant.


                     PROTECTIVE ORDER REGARDING IDENTITY OF P.R.

        Pursuant to Federal Rule of Civil Procedure 26(c), the following confidentiality and

protective order regarding the identity of Plaintiff P.R. (“Identity Protective Order”) is entered

solely to govern the dissemination of information related to P.R.’s true identity.

        1.      Information and Evidence Protected by this Identity Protective Order

        The information governed by this Identity Protective Order includes only the information,

documents, and other evidence necessary to verify the identity of Plaintiff P.R., who is proceeding

in this case under a pseudonym. This Identity Protective Order is not intended to govern or address

information or documents that may otherwise be subject to discovery should discovery commence

later in this case.

        2.       Persons Qualified to Receive Information Subject to Identity Protective Order

        The information and evidence addressed in this Identity Protective Order may be disclosed

the following individuals:

             a) the parties, if natural persons;

             b) if the party is an entity, officers or employees of the party; and

             c) retained counsel for the parties in this litigation and their respective staff.
               Case 7:21-cv-00073-HL Document 15 Filed 08/16/21 Page 2 of 4




The information and evidence addressed in this Identity Protective Order may be disclosed to

additional persons subject to the disposition of any motions to dismiss that may be filed. If

additional disclosure becomes necessary following initial motions, that disclosure will be

addressed in a supplemental protective order that will be negotiated prior to the commencement of

the discovery period.

          3.      Required Disclosure of Confidential Information

          The information and evidence subject to this Identity Protective Order shall not be

disclosed or made available to persons other than Qualified Persons except as necessary to comply

with applicable law or court order. If any party, or that party’s counsel, is required by law or court

order to disclose the information or evidence to any person or entity not identified in Paragraph 2,

the party or the party’s counsel who is being required to disclose it shall notify counsel as far in

advance of disclosure as is reasonably possible (not less than two weeks, in the absence of good

cause), so that the producing party may object and seek further protection as necessary. Any

objection to production must be made within five days of such notification.

          4.      Use of Confidential Information

          All information and evidence covered by this Identity Protective Order that is provided by

any party or nonparty in the course of this litigation shall be used solely for the purpose of this

litigation, including any appeal, and shall not be disclosed except in accordance with the terms

herein.

          5.      Modifications

          The parties may, by stipulation, provide for exceptions to this Protective Order and any

party may seek an order of this court modifying this Protective Order.




                                                 -2-
          Case 7:21-cv-00073-HL Document 15 Filed 08/16/21 Page 3 of 4




       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     Respectfully submitted,
Date: July 27, 2021
                                     MEXICAN AMERICAN LEGAL DEFENSE AND
                                     EDUCATIONAL FUND
                                     /s/ Tanya G. Pellegrini                   _
                                     Belinda Escobosa Helzer (CA Bar No. 214178)*
                                     Tanya G. Pellegrini (CA Bar No. 285186)*
                                     Juan Rodriguez (CA Bar No. 282081)*
                                     634 S. Spring St., 11th Floor
                                     Los Angeles, CA 90014
                                     Telephone: (213) 629-2512
                                     bescobosa@maldef.org
                                     tpellegrini@maldef.org
                                     jrodriguez@maldef.org

                                     ESHMAN BEGNAUD, LLC
                                     Mark Begnaud
                                     Georgia Bar No. 217641
                                     mbegnaud@eshmanbegnaud.com
                                     Michael J. Eshman
                                     Georgia Bar No. 365497
                                     meshman@eshmanbegnaud.com
                                     315 W. Ponce De Leon Ave., Suite 775
                                     Decautur, GA 30030
                                     Telephone: (404) 491-0170

                                     *Admitted pro hac vice

                                     Attorneys for Plaintiff P.R.


Date: July 27, 2021
                                     PETER D. LEARY
                                     ACTING UNITED STATES ATTORNEY

                                      /s/ Amelia G. Helmick______________
                                     AMELIA G. HELMICK
                                     Assistant United States Attorney
                                     Georgia Bar No. 142673
                                     amy.helmick@usdoj.gov




                                      -3-
  Case 7:21-cv-00073-HL Document 15 Filed 08/16/21 Page 4 of 4




                             BOWEN REICHERT SHOEMAKER
                             Assistant United States Attorney
                             Georgia Bar No. 222443
                             bowen.shoemaker@usdoj.gov
                             U.S. Attorney’s Office Middle District of Georgia
                             P.O. Box 1702
                             Macon, Georgia 31202
                             Phone: (478) 752-3511

                             Attorneys for Defendant United States of America


PURSUANT TO STIPULATION, IT IS SO ORDERED.


DATE: ________________________
        8/16/2021




                             _____________________________________
                                 s/Hugh Lawson
                             Honorable Hugh Lawson
                             Senior United States District Court Judge




                                 -4-
